OFFICEOFTHEATTORNEYGENERAL
                           AUSTIN


                                       January 16th,

      Hon. Bazel 9. Beckham,Exeoutlve Secrety$?---.....-..-
                                                      -._~
                                                        ..-,
                                                         --_-
      State Commission for the Blind
      State Office BuJJdlng
      Austin, Texas
      Dear E.kckm:


                         296Sa   aa   the

               Your request i
      or Rot it is n~oessar
      an exelmptfonoertlfi
      primaries end in the
      less than 10,000                      en reoeived by
      this offioe.
.-.




           the Revised Uivll Statutes of 1923, ?zho
           does nut reside In a oity of 10 000 inhabi-
           tants or more, and who is exempi from the
           payment OS a poll tax bJTreason of the faot
           that he or aha has not get reaohsd the age
           of 21 years aa the flxst day of Jaauarp pm-
           oeding it.8levy ~orwho 29 eXem@ fram the
           payment of a poh tax baeauss he or she wan
           not a resident of the state on the first d8Y
         Hon. Hazel II,&ckhhan,     January 16th, 1939     82

              of January preoeding its levy, but who
              s!lallhave since become eligible to vote
              by reason of length of residence or age,
              s:inll,on or boiore the ;Ilstday of Janu-
              ary of the yesr I5 which he or she oifere
              to vote, obtain from tileUsessor or Col-
              lector OS taxes Sor the county of his or
              her rtisidenca,a oertifioateof exemption
              .xponthe payment OS a poll tax, and no suoh
              person V&C 1~s fniled to refuse to obtain
              a certiSic&e oS exemption fromthe payment
              of a poll C-axshall be allowed to vote."
                  The oaption to Article 2968a as enaoted w
         the 44th Legislatureof the State OS Texas, Regular
         Session, reads in part as Sollows:
                  * * * * * *providing ror the issu-
              anoe of a certificbateOS examptionwith-
              out oost to certain qualified voters not
              subject to the payment of a'p0l.ltax* * *.
                  It.is'our opinion that toters who are other-
         wise qualified,but who are blind end reside in a oity
         of 10,000 inhabitantsor less, are entitled to vote
:.       without an exemptionoertifioate. It ia our opitliott
         that Artiole 2968a only requires an exemptLo@ oerbui-
         oate for persona rrhoare exempt fromthe paymant Of a
         poll tax by reason of the iaot that he or she hae no*
     ?   reaohed the age OS 81 yeare on the first day OS Yam-
         ary prodsding its levy or who ia exempt Srom the w-
         me&, of a poll tax beoauee he or she was not a reaLdent
         ai the atate on the first day OS January preooding its
         l&y. .The oaption of this bill states that 20s purme
         la to provide for an exemption oertifioatefor oertain
         persone and the body OS the bLl.1itself cm4 stater
         that the twa olasses above nsmed s&Ulhave an exemp-
         tian oertlfloate,an8 it ia our opihion that it 'irtil)
                                                             the
         $ntention of the Legislatureto only requfre an ezemp-
         tion csrtifiaatefor the two olaases named and not for
         blind persons.
                                       Yours very truly




         RHCtob


         -L:
         AYTORNES GZNERAL OF TEU2